         Case 20-32519 Document 1526 Filed in TXSB on 08/24/20 Page 1 of 2
                                       Electronic Appearance Sheet


Lenard Parkins, Parkins Lee & Rubio, LLP
Client(s): Marble Ridge Capital, LP; Marble Ridge Master Fund, LP; Mr. Dan Kamensky

Scott Greissman, White & Case
Client(s): Deutsche Bank AG NY Branch, Prepetition ABL Agent

Jason Brookner, Gray Reed
Client(s): Deutsche Bank AG NY Branch, Prepetition ABL Agent

Chad Husnick, Kirkland & Ellis LLP
Client(s): Debtors

Matthew Fagen, Kirkland & Ellis LLP
Client(s): Debtors

Anup Sathy, Kirkland & Ellis LLP
Client(s): Debtors

Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Debtors

Kristhy M. Peguero, Jackson Walker LLP
Client(s): Debtors

Richard Pachulski, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee of Unsecured Creditors

David Barton, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee of Unsecured Creditors

Maxim Litvak, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee of Unsecured Creditors

Alan Kornfeld, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee Of Unsecured Creditors

Michael Warner, Cole Schotz P.C.
Client(s): Official Committee of Unsecured Creditors

Olivera Medenica, Dunnington Bartholow & Miller LLP
Client(s): Nina Ricci, USA, Inc.; Carolina Herrera Ltd.; Paco Rabanne, SAS; Puig, USA.

Hector Duran, U.S. Department of Justice
Client(s): U.S. Trustee

Hugh Ray, III, Pillsbury, Winthrop, Shaw, Pittman, LLP
Client(s): CPP Investment Board USRE, Inc.



Page 1 of 2
         Case 20-32519 Document 1526 Filed in TXSB on 08/24/20 Page 2 of 2
                                       Electronic Appearance Sheet


Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Chad Husnick, Kirkland & Ellis LLP
Client(s): Debtors

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Debtors

Gavin Campbell, Kirkland & Ellis LLP
Client(s): Debtors

Andrew Leblanc, Milbank, LLP
Client(s): Ares

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Samir Vora, Milbank LLP
Client(s): Ares

Greg Hesse, Hunton Andrews Kurth
Client(s): Capital One

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Debtors

Nathan Coco, McDermott Will & Emery LLP
Client(s): UMB Bank, N.A., as Trustee

P. Bradley O'Neill, Kramer Levin Naftalis & Frankel, LLP
Client(s): UMB Bank, N.A., as indenture trustee

Susan Mathews, Baker Donelson
Client(s): Dena Kemp, Inc.




Page 2 of 2
